NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                           DEC 3 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

CLAYTON ERNEST LONGACRE,                           No.    18-35528

                 Plaintiff-Appellant,              D.C. No. 3:18-cv-05185-BHS

  v.
                                                   MEMORANDUM*
BRANDON L. MEYERS, Deputy; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

       Clayton Ernest Longacre appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims related to his arrest. We

have jurisdiction under 28 U.S.C. § 1291. We have a “special obligation” to

satisfy ourselves not only of our jurisdiction, but also that of the district court.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Spencer Enterprises, Inc. v. United States, 345 F.3d 682, 687 (9th Cir. 2003). We

vacate and remand.

      Although defendants Meyers, Lont, Hedstrom, Matthews, Boyer, Hauge,

Goodell, Dennis, Montgomery, and Kitsap County filed a timely notice of removal,

defendant Syring did not join in the removal and did not file a consent to removal.

“In a case involving multiple defendants, ‘[a]ll defendants must join in a removal

petition.’” Proctor v. Vishay Intertechnology, Inc., 584 F.3d 1208, 1224 (9th Cir.

2009) (citation omitted). Because the removal was improper and the district court

lacked subject matter jurisdiction over Longacre’s action, we vacate the judgment

and remand with instructions to remand the federal claims to state court.

      We lack jurisdiction to consider Longacre’s challenge to the district court’s

award of costs because Longacre failed to file a new or amended notice of appeal

after the district court’s post-judgment award of costs to defendants. See Harris v.

Mangum, 863 F.3d 1133, 1137-38 n.1 (9th Cir. 2017).

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                         2                                    18-35528